ORDER

PER CURIAM.
Douglas E. Robinson (Appellant) appeals from the judgment of the trial court denying Appellant’s Rule 24.0351 motion to vacate his conviction after an evidentia-ry hearing. We have reviewed the briefs of the parties and the record on appeal, and conclude that Appellant’s point on appeal has not been properly preserved for review. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo.R.Crim.P. 2001, unless otherwise indicated.